Jackson, Chief Justice.
This is an action on the case for damages brought by the plaintiff in error against the defendant in error. The allegations are to the effect that the defendant in error employed, by an agent, the plaintiff in error to work* in its shops in Chatham county, Georgia; that the agent employed him in New Orleans, where he was permanently employed; that thereupon he moved to Savannah at great expense; that the contract made in New Orleans was broken by the defendant in error; and that the plaintiff in error, in moving to Savannah, in breaking up in New Orleans, and in thecomp.any’s (the defendant in erro r’s) fail ■ ure to comply with its contract, was damaged six hundred dollars.
On the close of the evidence on both sides, the court instructed the jury to return a verdict for the defendant, on the ground that there was no evidence at all that Morse, the alleged agent, was the agent of the defendant in error in New Orleans when the contract was made, and therefore nothing said by him to plaintiff in error could bind the company.
On the denial of the motion for a new trial, error is assigned on this direction to the jury.
1. It is only when there is no evidence of a vital, controlling link of the chain of facts necessary to make out the plaintiff’s case that such direction by the judge is per*33missible. The agency of Morse is such a link in the chain of necessary proof in this case. We see no shadow of evidence of such agency of Morse in this record; therefore the breach of his contract, if he made one, cannot bind the defendant in error.
2. Nor was the subsequent employment by the day at a lower price, and for no specified time, and knowledge by the company that plaintiff in error was so at work, any ratification of the contract alleged to have been made in New Orleans by Morse. The subsequent working of the plaintiff as a day laborer, to be turned off at the option of Morse, who was then superintendent of the company, was no ratification by Morse himself of a contract to give pérmanent employment at a much higher price ; much less can it be a ratification by the company, which knew nothing about it beyond seeing a man by the name of Walker working at two dollars a day in their shops under Morse their then superintendent.
Surely authority is not necessary to fortify propositions of law so plain and just as those above applied to the pleadings and evidence here. Hobby vs. Alford, September term, 1884, 73 Ga., 791.
Judgment affirmed.